While I do not think contributory negligence was properly pleaded in the answer according to the rule laid down in Charping v. ToxawayMills, 70 S.C. 470, I concur in reversing the judgment because the evidence as to the intoxication of the plaintiff at *Page 175 
the time of the accident was admissible in support of the plea that the accident was due entirely to his own negligence; and also as tending to prove lack of accuracy in the statement of the plaintiff as to the circumstances under which he was injured.